DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 Response to Amendment
The amendments filed 10/7/2022 have been accepted. Claims 1-20 are still pending. Claims 1 and 11 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US PGPub 2012/0008414, hereafter referred to as Katz) in view of Lee et al. (US PGPub 2009/0310408, hereafter referred to as Lee).
Regarding claim 1, Katz teaches a memory system, comprising: a memory device including a plurality of memory blocks, and a memory controller for communicating with the memory device and controlling the memory device (Fig. 25 and Paragraphs [0002]-[0006] and [0257], show that the invention is dealing with a flash memory device which is comprised of a controller attached to a memory that includes multiple blocks), wherein the memory controller is operable to: determine whether to store information on a number of error bits generated in a first read operation in an error bit history set, by determining whether the number of error bits generated in the first read operation for a first memory block among the plurality of memory blocks is greater than or equal to a first threshold, in response to determining that the number of error bits generated in the first read operation for the first memory block is greater than or equal to the first threshold, store the number of error bits generated in the first read operation in the error bit history set (Paragraphs [0179], [0192]-[0193], [0215], and [0218], show that the errors associate with different reads to blocks can be recorded for each threshold read voltage used and stored in a data set. Paragraph [0219] shows that the errors of the previous reads are used to help determine the new threshold (meaning the errors of the first and second reads are recorded when above a first threshold)), and repeat, during a read operation performed after the first read operation for the first memory block, an operation of calibrating a history read bias corresponding to the first memory is block until a termination condition is satisfied (Paragraph [0039], states that if the errors for a read operation are above a certain threshold the read can be repeated with an adjusted read threshold until the number of errors are back in the optimal range), wherein the error bit history set stores the number of error bits generated during a read operation for a target memory block, which is a memory block for which the history read bias is calibrated among the plurality of memory blocks (Paragraphs [0192]-[0193] and [0215], [0218], as stated previously). Katz does not explicitly teach using a second threshold that is greater than the number of error bits and wherein the first threshold is greater than zero.
Lee teaches determining when the number of error bits generated in the first read operation for a first memory block among the plurality of memory blocks is greater than or equal to a first threshold and less than a second threshold, wherein the first threshold is greater than zero  (Paragraphs [0634]-[0636] and [0639], states that a read can be done, and if the number of errors is not correctable (second threshold) then the block is considered a bad block, otherwise it is read successfully with no error or with some error (greater than or equal to a first threshold) that is then corrected. Fig. 92 shows that the errors are determined and recorded when present meaning that a threshold of 1 (greater than zero) is used to determine when to correct and record the errors. While it does not explicitly state that a threshold value is used, the reference does count the number of error bits in its history and once the read cannot be corrected the block is considered bad (can’t be decoded). It should be noted this is standard procedure when dealing with block integrity). Since both Katz and Lee teach recording the error history of a block it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Katz to use a second threshold that is used to determine when a block is bad as taught in Lee to obtain a predictable result of when the number of error bits generated in the first read operation for a first memory block among the plurality of memory blocks is greater than or equal to a first threshold and less than a second threshold, and repeats, during a read operation performed after the first read operation for the first memory block, an operation of calibrating a history read bias corresponding to the first memory is block until a termination condition is satisfied.
Regarding claim 2, Katz and Lee teach all the limitations of claim 1. Lee further teaches wherein the second threshold is a value that serves as a reference for determining whether decoding fails or not during the read operation performed on the first memory block (Paragraphs [0634]-[0636] and [0639], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Katz and Lee teach all the limitations of claim 1. Katz further teaches wherein memory controller calibrates the history read bias when the number of error bits generated in an N-th read operation performed after the first read operation on the first memory block is equal to or greater than the first threshold value (Paragraph [0039], as stated in the rejection to claim 1, this is done for any read, even subsequent reads to a first read where the error number is above a threshold value). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Katz and Lee teach all the limitations of claim 1. Katz further teaches wherein the calibration direction of the history read bias in the N-th read operation is opposite to the calibration direction of the history read bias in an (N-1)-th read operation performed after the first read operation for the first memory block (Paragraph [0039] and [0197], states that the adjustments can be made in an opposite direction of the previous read if it is determined that the read is not improving). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Katz and Lee teach all the limitations of claim 1. Katz further teaches wherein a size of calibration offset for the history read bias in an N-th read operation is equal to or greater than the size of calibration offset for the history read bias in an (N-1)-th read operation performed after the first read operation for the first memory block (Paragraphs [0188]-[0189] and [0198], show that the threshold can be increased by a basic step followed by being increased by a delta (offset). Paragraph [0171] and [0180], show tables that give the various values that the delta value (calibration offset) can take). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Katz and Lee teach all the limitations of claim 1. Katz further teaches wherein the termination condition is a condition in which the number of error bits generated in the read operation performed after the first read operation for the first memory block is less than the first threshold value or greater than the second threshold value, or a condition in which a number of read operations performed after the first read operation is equal to or greater than a third threshold (Paragraph [0039], as stated in the rejection to claim 1, the process will end once the number of errors reaches below a threshold value). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Katz and Lee teach all the limitations of claim 1. Katz further teaches wherein the memory controller calibrates the history read bias after the first read operation on the memory block, and wherein the history read bias is calibrated during a portion of an address cycle in 5which address information is not output, the address cycle being part of a read operation performed after the first read operation on the first memory block (Paragraph [0039], the error correction occurs after a read is detected to have a large enough amount of error bits, meaning that the calibration will take place after the initial read operation. The subsequent read operations used to calibrate the threshold back to an optimal error level are not meant to be outputted by the controller, they are done to determine a new threshold voltage). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11, 12, 15-18, and 20, claims 11, 12, 15-18, and 20 are the method claims associated with claims 1, 2, 5-8, and 10. Since Katz and Lee teach all the limitations to claims 1, 2, 5-8, and 10, they also teach all the limitations of claims 11, 12, 15-18, and 20; therefore the rejections to claims 1, 2, 5-8, and 10 also apply to claims 11, 12, 15-18, and 20.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katz and Lee as applied to claims 1 and 11 above, and further in view of Ganesh et al. (US PGPub 2020/0409597, hereafter referred to as Ganesh).
Regarding claim 3, Katz and Lee teach all the limitations of claim 1. Katz further teaches each node corresponding to a different target memory block, wherein each node includes: a second field storing the number of error bits generated in the most recently performed read operation for the target memory block iocorresponding to the node (Fig. 18 and 19 and Paragraphs [0179], [0192]-[0193], [0215], and [0218], as stated in the rejection to claim 1 show the data structure that contains two fields, one of which is the error values generated for that read threshold). Lee further teaches a first field storing a number of read operations performed for the target memory block corresponding to the node from a time when the node is generated (Paragraph [0565] and [0569]-[0570], states that read count data can be stored in a user data field in memory (meaning it would also be stored since the point of the field/entry’s creation)). Katz and Lee do not teach wherein the error bit history set is a linked list including nodes.
Ganesh teaches wherein the history set is a linked list including nodes (Fig. 7 and Paragraph [0075], shows that the read command history can be kept as a linked list consisting of several different nodes). Since both Katz/Lee and Ganesh teach storing read history information it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data structure used for storing the history information of Katz and Lee for that of Ganesh to obtain the predictable result of wherein the error bit history set is a linked list including nodes.
Regarding claim 4, Katz, Lee, and Ganesh teach all the limitations to claim 3. Katz further teaches wherein the memory controller, when storing information on the number of error bits generated in the first read operation in the error bit history set, 15generates a node corresponding to the first memory block and inserts the node to the error bit history set, and sets the second field of the node corresponding to the first memory block as the number of error bits generated in the first read operation (Paragraphs [0179], [0192]-[0193], [0215], and [0218], as stated in the rejections to claims 1 and 3, since the error data is being recorded it means that for the read operation a node/entry would be created that does record the error information for that operation and threshold). Ganesh further teaches a linked-list (Fig. 7 and Paragraph [0075], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 3.
Regarding claims 13 and 14, claims 13 and 14 are the method claims associated with claims 3 and 4. Since Katz, Lee, and Ganesh teach all the limitations to claims 3 and 4, they also teach all the limitations of claims 13 and 14; therefore the rejections to claims 3 and 4 also apply to claims 13 and 14.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katz and Lee as applied to claims 1 and 11 above, and further in view of Chen (US PGPub 2019/0108091).
Regarding claim 9, Katz and Lee teach all the limitations of claim 1. Katz and Lee do not teach wherein the memory controller, removes information on the number of error bits corresponding to the firstKTS Ref. No.: 107265-1218840-000200US Client Ref. No. FP20-2187/HNX/USmemory block from the error bit history set, when the termination condition to terminate the calibration of the history read bias is satisfied.
Chen teaches wherein the memory controller, when the termination condition is satisfied, removes information on the entry corresponding to the firstKTS Ref. No.: 107265-1218840-000200US Client Ref. No. FP20-2187/HNX/USmemory block from the history set (Paragraph [0028] and [0033], states that a read retry table can be kept that has a limited amount of entries. The entries in the table prescribe to the “most recently successful” rule. This means that when a read retry must be performed the read level that was used that resulted in a successful read (termination condition) will be added to the table while the least recently used one will be removed from the table (entry corresponding to the first memory block being removed from the history)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katz and Lee to use the priority table of Chen so as to  help address die-to-die variations, block-to-block variations, or the transient changes that may occur in device physics within NVMs (Chen, Abstract).
Regarding claim 19, claim 19 is the method claims associated with claim 9. Since Katz, Lee, and Chen teach all the limitations to claim 9, they also teach all the limitations of claim 19; therefore the rejection to claim 9 also applies to claim 19.

	
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended limitation to the independent claim. The examiner respectfully disagrees. As stated in the rejection to claim 1, Lee does show that a first threshold that is  greater than zero can be present. Fig. 92 and Paragraph [0639] show that when errors are detected, meaning that at least one is needed, then the errors are recorded in the history and corrected. While it is not explicitly stating that a threshold is being used, the method does operate with one present as seen in the cited sections. In combination with Katz the two references teach the limitations of the claims and therefore the rejections still hold.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132